Citation Nr: 1218643	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-22 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 9, 2001, to February 2, 2010, and a rating in excess of 50 percent since February 3, 2010.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to January 1990, and November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD, and assigned a 30 percent disability rating, effective January 9, 2001.  Subsequently, in a September 2011 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective February 3, 2010.  Additionally, in a July 2009 rating decision, the RO in St. Petersburg, Florida, denied the Veteran's claim of service connection for hypertension. 

The Veteran initially requested a Central Office Hearing, which was scheduled for January 31, 2012.  However, prior to the scheduled hearing date, the Veteran submitted a January 2012 written statement withdrawing that hearing request.  38 U.S.C.A. § 20.702(e) (2011). 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From January 9, 2001, to February 2, 2010, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  Since February 3, 2010, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent disabling for PTSD from January 9, 2001, to February 2, 2010, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a rating in excess of 50 percent disabling for PTSD since February 3, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim of an increased disability rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits pertaining to PTSD, such as obtaining VA and private medical records, and providing the Veteran with VA examinations in February 2002 and July 2011.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected PTSD.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  As is the case here, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran was initially assigned a 30 percent disability rating for PTSD in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2011).  Subsequently, the Veteran was assigned a 50 percent rating for his PTSD.  Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2011), Diagnostic Code 9411 (2011).     

A 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 61 to 70 illustrate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

A. A Rating Higher than 30 percent from January 9, 2001, to February 2, 2010

The evidence of record for consideration concerning this initial time period includes the February 2002 VA examination report and VA outpatient treatment records.  Based on this evidence, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 30 percent, during this initial time period at issue.

The Veteran was afforded a VA examination in February 2002 to assess his PTSD.  The Veteran reported that he started having nightmares and flashbacks about his Gulf War experiences following his tour of duty there.  He also reported such symptoms as trouble sleeping, nervousness, depression, bad dreams, anger, guilt, and feelings of isolation to a certain degree.  Additionally, the examiner noted the Veteran's previous hospitalization in January 1998.  Furthermore, the Veteran avoided war movies, activities, or situations that arouse recollections of his traumatic experiences; however, the Veteran stated that it only bothered him to a certain degree.  

Upon examination, the Veteran was reported to be aloof and tended to isolate himself at times.  Additionally, his speech was noted to be coherent and relevant.  The examiner noted the Veteran to be hyperalert, with increased startle response to a certain degree.  Additionally, the Veteran's mood was depressed and nervous to a certain degree.  Furthermore, his affect was blunted or constricted.  He denied hallucinations and suicidal or homicidal ideations.  Furthermore, his orientation and memory were preserved.  The examiner also noted that the Veteran's insight and judgment were intact.  The examiner noted that the Veteran was competent to handle his funds and personal affairs.  The Veteran was diagnosed with schizoaffective disorder and mild PTSD.  The examiner assigned the Veteran a GAF score of 70.  Lastly, the examiner stated that the Veteran had mild PTSD symptoms, but was able to work and generally functioned pretty well at that time.

Additionally, the Veteran received VA treatment for his mental health conditions.  The records show that the Veteran's appearance and behavior were appropriate to the situation.  In addition, the Veteran did not have abnormal involuntary movements, psychomotor retardation, or hyperactivity.   Furthermore, his speech was logical, clear, and relevant.  Moreover, he reported no overt suicidal or homicidal ideations, and was able to think abstractly.  His mood was noted to be mildly anxious and his affect congruent.  Additionally, he was oriented to person, place, time, and situation.  Furthermore, his concentration, memory function, insight, and judgment were intact.  The Veteran also reported feeling as if someone was following him.  Additionally, the Veteran reported that he would become depressed, but would call his mother or go fishing to cope.  The Veteran's treatment records documented a GAF score of 60.

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent from January 9, 2001, to February 2, 2010.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his PTSD.  Even at their most severe during this rating state, the Board finds that the Veteran's PTSD symptoms were no worse than the criteria contemplated by a 30 percent rating under Diagnostic Code 9411: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

At no time since the date of service connection up to February 3, 2010, had the Veteran been found to display occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

At the February 2002 VA examination, the Veteran did not report that he was having panic attacks.  Additionally, the Veteran's speech was noted to be logical, clear, relevant, and coherent.  Furthermore, he was oriented to all spheres.  The examiner also noted that the Veteran was able to think abstractly.  In addition, his concentration, memory function, insight, and judgment were all intact.  The examiner noted that the Veteran was competent to handle funds and personal affairs.  Additionally, the Veteran was employed and noted to be functioning pretty well at that time.  Lastly, the Veteran reported that he was married and contacted his mother when he was depressed, showing that he is able to establish and maintain effective relationships.   

Furthermore, the Veteran's GAF score did not fall below 60, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  Accordingly, because the Veteran showed normal speech and did not report panic attacks, the Board does not find the assignment of a GAF score of 60 to be persuasive.  Accordingly, the Board finds that the Veteran's PTSD symptoms had not worsened to the extent that a 50 percent disability rating or higher was warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's main argument is that he should be compensated at a higher rate for the period prior to February 3, 2010.  The evidence simply does not support the Veteran's contention.  Therefore, a higher rating is not warranted.  The Board concludes his overall level of disability more nearly approximated that consistent with a 30 percent rating.  The findings in the February 2002 VA examination report and VA outpatient treatment records support this conclusion.  Thus, from January 9, 2001, to February 2, 2010, an initial rating in excess of 30 percent for PTSD was not warranted.

B. A Rating Higher than 50 percent since February 3, 2010

In determining whether the Veteran is entitled to a rating higher than 50 percent since February 3, 2010, the Board has reviewed the July 2011 VA examination report and VA outpatient treatment records.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent, during this time period at issue.

The Veteran was afforded a VA examination in July 2011.  The Veteran reported that he was separated from his wife, but was still married.  Additionally, he reported that he worked at a business named Bush Hog, as a painter.   Moreover, he reported that he had six children that he saw, except one.  The Veteran stated that he lived with his mother, and had few friends he saw occasionally.  Additionally, he reported that he isolated himself a lot.  He had no history of substance abuse, arrests, or jail time.  Furthermore, he stated that he walked and fished occasionally with his uncle.  Additionally, the Veteran reported difficulty with falling or staying asleep, concentrating, hypervigilance, and exaggerated startle response.  Furthermore, the Veteran noted diminished interest in participating in significant activities.  

Upon examination, the Veteran was noted to have a depressed mood, anxiety, suspiciousness, and a flattened affect.  Additionally, the examiner documented that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and in adapting to stressful circumstances, including work.  Furthermore, the examiner noted that the Veteran had the inability to establish and maintain effective relationships.  Significantly, the examiner concluded that the Veteran's PTSD symptoms were productive of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner assigned the Veteran a GAF score of 60.

Additionally, the Veteran received VA treatment for his mental health conditions.  The records show that the Veteran's appearance and behavior were appropriate to the situation.  In addition, the Veteran did not have abnormal involuntary movements, psychomotor retardation, or hyperactivity.   Furthermore, his speech was logical, clear, and relevant.  Moreover, he reported no overt suicidal or homicidal ideations, and was able to think abstractly.  His mood was noted to be mildly anxious and his affect congruent.  Additionally, he was oriented to person, place, time, and situation.  Furthermore, his attention, concentration, and memory function, insight, and judgment were intact.  Additionally, the Veteran reported separating from his wife, and visiting his mother often.  He also reported working full time as a painter.  Furthermore, he reported that his PTSD symptoms caused difficulty at work and taking care of things at home.  The Veteran's treatment records documented a GAF score of 60.

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent since February 3, 2010.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his PTSD.  Even at their most severe during this rating stage, the Board finds that the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 50 percent rating under Diagnostic Code 9411: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

At no time since February 3, 2010, has the Veteran been found to display occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.   

In this regard, the Board points out that the Veteran's VA records show that his appearance and behavior were appropriate to the situation.  Additionally, he was oriented to person, place, time, and situation.  Furthermore, his speech was logical, clear, and relevant.  Moreover, he reported no overt suicidal or homicidal ideations.  
The July 2011 VA examiner also noted that the Veteran did not report hallucinations, obsessional rituals, or delusions.  Additionally, the Veteran's VA treatment records were void of reports of near continuous panic attacks.  Neither the VA examiner nor the VA therapist indicated that the Veteran was unable to function independently.  Additionally, the record is devoid of evidence indicating that the Veteran has had any periods of violence or any episodes of active aggression.  While the Veteran reported an inability to establish and maintain effect relationships, he reported that he had friends that he occasionally spent time with, fished with his uncle, and saw his children.  Therefore, the facts do not show that the Veteran was unable to maintain an effective relationship.     

The GAF scores of record for this time period were noted by the July 2011 VA examination above, and VA outpatient treatment records.  The Veteran's GAF score was continuously 60, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  The Veteran's PTSD symptoms, such as flattened affect and issues with his marriage and relationships with others, correspond with a GAF score of 60.  

The Veteran's main argument is that he should be compensated at a higher rate for the period since February 3, 2010.  The evidence simply does not support the Veteran's contention for this rating state either.  Therefore, a higher rating is not warranted.  Although not all of the enumerated symptoms recited for a 50 percent rating are shown, the Board nonetheless finds that his overall level of disability more nearly approximates that consistent with a 50 percent rating.  The Board finds the July 2011 examiner's report to be persuasive in this regard as the examiner expressly characterized the severity of the Veteran's PTSD as equating to the level of impairment set forth in the rating criteria for a 50 percent rating.  The characterization was made after a thorough interview and examination of the Veteran.  Thus, from February 3, 2010, a rating in excess of 50 percent is not warranted for PTSD.

C.	Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  

For the foregoing reasons, the Board finds that the claim for higher initial ratings PTSD must be denied for both rating stages.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD from January 9, 2001, to February 2, 2010, is denied.

Entitlement to an increased disability rating in excess of 50 percent for PTSD since February 3, 2010, is denied.


REMAND

The Veteran contends that his hypertension is caused by his service-connected PTSD.

The Veteran's VA outpatient treatment records document diagnoses of and treatment for hypertension.  In the April 2012 Brief, the Veteran's representative stated that the possibility exists that elevated blood pressure readings could be caused by the Veteran's PTSD.  Additionally, he stated that psychological factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support, have been associated with the occurrence or recurrence of CVD (cardiovascular disease).  Furthermore, the Veteran's representative stated that measures of cardiovascular physiologic reactivity have been correlated with CVD outcomes.  Thus, the theory of secondary service connection has been raised.  See 38 C.F.R. § 3.310 (2011).

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports and treatment records that indicate he is being treated for hypertension, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's hypertension.  Although the Veteran has been seeking treatment from the VA for this condition, the evidence remains unclear as to whether the Veteran's currently diagnosed hypertension is related to any aspect of service.  Additionally, the evidence remains unclear as to whether the Veteran's hypertension is caused by and/or aggravated by the Veteran's service-connected PTSD.  A medical opinion regarding an etiology of the Veteran's hypertension is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon, 20 Vet. App. at 83-86.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of the Veteran's hypertension.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's hypertension.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Additionally, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected PTSD.  Please specifically address whether there was any increase in severity of the Veteran's hypertension that was proximately due to or the result of the Veteran's service-connected PTSD, and not due to the natural progress of hypertension.

In rendering these opinions, the examiner should acknowledge and discuss the medical evidence of record, to include the Veteran's service treatment records, private treatment records, VA treatment records, the Veteran's lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


